TOYOTA FINANCIAL SERVICES Presentation to Fixed Income Investors May 2011 Disclaimer [] This presentation includes certain "forward-looking statements" within the meaning of The U. S. Private Securities Litigation Reform Act of 1995. [] These statements are based on current expectations and currently available information. [] Actual results may differ materially from these expectations due to certain risks, uncertainties and other important factors, including the risk factors set forth in the most recent annual and periodic reports of Toyota Motor Corporation and Toyota Motor Credit Corporation [] We do not undertake to update the forward-looking statements to reflect actual results or changes in the factors affecting the forward-looking statements. [] This presentation does not constitute an offer to sell or a solicitation of an offer to purchase any securities. Any offer or sale of securities will be made only by means of a prospectus and related documentation. 2 Toyota's Global Businesses [GRAPHIC OMITTED] 3 TMC Consolidated Financial Results Fiscal Year Ended March 31, (JPY billions) 2009 2010 2011 Net Revenues 20,529.5 18,950.9 18,993.6
